In a coram nobis proceeding to vacate a judgment rendered in the former County Court, Kings County, on March 12, 1957, convicting defendant of robbery in the first degree and other crimes, upon a jury verdict, and imposing sentence (see People v. Allen, 5 A D 2d 696), defendant appeals from an order of the Supreme Court, Kings County, dated April 12, 1968, which denied the application after a Huntley hearing. The application was made on the ground that appellant’s confession, transcribed by a reporter of the District Attorney’s office and read in evidence at the trial in 1957, was involuntary. The Criminal Term, in denying the application, specifically found the confession was voluntary. Order affirmed. No opinion. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.